AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District of California


                                                                )
                                                                )
               Jose Daniel Castillo-Antonio                     )
                            Plaintiff(s)                        )
                         v.                                     )       Civil Action No.                               4:19-cv-6972-KAW
  Louis A. Windhurst, III, Trustee of the Louis and             )
Alyce Windhurst Family Trust, individually as trustee           )
and dba Whale Point Marine & Hardware Company;                  )
 Alyce J. Windhurst, Trustee of the Louis and Alyce             )
 Windhurst Famliy Trust, individually as trustee and            )
dba Whale Point Marine & Hardware Company; and                  )
                   Does 1 to 50                                 )
                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     Louis A. Windhurst, III, 205 Cutting Blvd., Richmond, CA 94804
     Alyce J. Windhurst, 205 Cutting Blvd., Richmond, CA 94804




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
 Richard A. Mac Bride, 865 Marina Bay Parkway, #43, Richmond, CA 94804. Telephone 415-730-6289




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT   ST
                                                                                              ATE
                                                                                                 S DISTR
                                                                                                        IC
                                                                                                          T

                                                                                        Susan Y. Soong
                                                                                        D
                                                                                                                  CO
                                                                                   E
                                                                                 IT




                                                                                                                    UR
                                                                               UN




                                                                                                                      T




                  10/24/2019
                                                                               N O RT




                                                                                                                       NI A




Date:
                                                                                                                   OR
                                                                                 HE




                                                                                                                  IF




                                                                                        N
                                                                                                                  AL
                                                                                        R




                                                                                            DI
                                                                                                 S T RI T O F C
                                                                                                       Signature of Clerk or Deputy Clerk
                                                                                                       C
